DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action in response to a communication submitting amended claims and remarks on December 20, 2021 in relation to U.S. Patent Application No. 16/869,198 filed on May 7, 2020. Claims 1, 3 – 10 and 12 – 19 have been amended. Claims 1 – 20 are pending and have been examined.

Response to Arguments


Applicant's Remarks filed on December 20, 2021have been fully considered.
With regard to the 35 USC § 101 rejection Applicant asserts that the claims are directed to an electronic payment network running in parallel with a blockchain network which cannot be performed in the mind and do not fall into any of the enumerated groupings for abstract ideas. (Remarks, pp. 7 – 8). Examiner respectfully disagrees. The claims recite the abstract idea of receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. (See Section 101 rejection below). Applicant 
With regard to the 35 USC § 103 rejection, Applicant has amended the limitations of independent Claims 1, 10 and 19 to include the limitation “verify [verifying], via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard;” and asserts that none of the cited references, particularly Cuomo, teach the elements of the amended independent claims. Applicant’s argument is moot in light of the newly cited art necessitated by Applicant’s amendments. (See Section 103 rejection below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 9 are directed to an apparatus. Claims 10 – 18 are directed to a method. Claims 19 – 20 are directed to a non-transitory computer readable medium comprising instructions that cause a processor to perform a method. Therefore, on its face, each of Claims 1 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to capture message content from an electronic message between a sender and receiver, wherein the captured message content comprises information about a transfer of value from the sender to the receiver via an electronic payment network, detect a trigger for a compliance check within the captured message content, verify, via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; and record the message content and a result of the verification via a blockchain of the blockchain network. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves capturing messages between a sender and receiver of value to detect whether the transfer complies with jurisdictional regulations and recording the detected information on a blockchain which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 19 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to capture message content from an electronic message between a sender and receiver, wherein the captured message content comprises information about a transfer of value from the sender to the receiver via an electronic payment network, detect a trigger for a compliance check within the captured message content, verify, via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; and record the message content and a result of the verification via a blockchain of the blockchain network. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 11 and 20 (the processor is configured to detect a conversational state from the captured message content which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance), Claims 3 and 12 (the processor is further configured to verify a signature of the sender which is attached to the electronic message based on predefined signatures),  Claims 4 and 13 (verify that the format of the 

As such, Claims 1 – 20 are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 4, 6 – 7, 10 - 11, 13, 15 – 16 and 19 - 20 are rejected under 35 U.S.C. 103 as being anticipated by Cuomo et al., US 10,984,483 B2, (“Cuomo”), in view of Walls et al., US 2013/0282585 A1,  (“Walls”), in further view of Sharma et al., US 2021/00565557 A1, (“Sharma”).

Claim 1:
Cuomo teaches:
An apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to capture message content from an electronic message between a sender and receiver, wherein the captured message content comprises information about a transfer of   *  *  *  from the sender to the receiver via an electronic payment network, (See Cuomo, Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  creating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

detect a trigger for a compliance check within the message content, (See Cuomo, Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  reating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

Cuomo discloses transfers of products or services (Col. 3, lines 60 – 64) and identifying a financial figure and financial account from the transaction data (Fig. 5, Col. 6, lines 45 – 59).

Cuomo does not expressly disclose, however, Walls teaches:
a transfer of value (See Walls, Abstract, (A request for a funds transfer is received by a sending financial institution (Fl) located in a first country from a mobile network operator (MNO) for a recipient located in a second country. The sending FI receives a payment confirmation message that satisfies compliance with know your customer (KYC) information and anti -money laundering (AML) information requirements, and transmits a remittance confirmation message to the MNO.), Par. 37 (Also each FI operates to comply with KYC/ AML regulations, and thus stores a database 112 of information concerning its customers as required under KYC/ AML regulations.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo discussed above, a step for a transfer of value between a sender and a receiver which complies with regulatory requirements, as taught by Walls. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance and Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Cuomo and Walls do not expressly disclose, however, Sharma teaches:
verify, via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; and (See Sharma, Par. 24 (In the system 100, the point of sale device 106 may be registered for storage in a blockchain associated with a blockchain network 108. The point of sale device 106 may be registered directly, or through an associated entity such as a merchant operating the point of sale device 106 or an acquiring institution 112, such as a financial institution that issues a transaction account used for receiving funds in payment transactions initiated by the point of sale device.), Par. 25 (The merchant-specific data may be provided to a node in the blockchain network 108.), Par. 26 (The blockchain may be a distributed ledger that is comprised of at least a plurality of blocks. Each block may include at least a block header and one or more data values.), Par. 31 (Verification may be performed by checking the blockchain data values stored in the blockchain for an occurrence of the merchant-specific data read from the point of sale device 106. If there is a blockchain data value that includes the merchant-specific data, which means that the point of sale device 106 was registered by an authorized entity, then the verification may be considered a success), Par. 50 (In step 316, the verification module 220 of the mobile communication device 102 may verify the authenticity of the point of sale device 106 by comparing the read merchant-specific data to the data included in the received blockchain data values and identifying a match with the merchant-specific data in one of the blockchain data values. In step 318, the transmitting device 224 of the mobile communication device 102 may electronically transmit the payment credentials stored in the memory 226 of the mobile communication device 102 to the point of sale device 106 following the successful verification of the authenticity of the point of sale device 106. In step 320, the point of sale device 106 may receive the payment credentials. In step 322, the point of sale device 106 may initiate a payment transaction that includes use of the payment credentials for funding of the payment transaction by the associated transaction account. Initiation of the payment transaction may include the submission of an authorization request to a payment network via payment rails associated therewith, where the authorization request is a specialty formatted data message formatting according to standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards.))

record the message content and a result of the verification via a blockchain of the blockchain network. (See Sharma, Par. 32 (If the verification is successful, then the consumer 104 may proceed with a payment transaction with the point of sale device 106.), Par. 33(The blockchain may be used to store updates regarding point of sale devices 106.)) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo and Walls discussed above, a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain, as taught by Sharma. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a step for a transfer of value between a sender and a receiver which complies with regulatory requirements. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value, verifying that it complies with messaging standards and recording the verification on a blockchain so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements and Sharma’s verifying compliance with messaging standards and recording the verification on a blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo further teaches:
the processor is configured to detect a conversational state from the captured message content which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance.  (See Cuomo, Col. 10, lines 5 – 16  (identify a regulatory obligation included in the extracted obligation data that is related to the blockchain transaction based on the values describing the asset of the transaction attributes, and transform the values describing the asset of the transaction attributes and the identified regulatory obligation into a rule based on syntax of the identified regulatory obligation and execute the rule with respect to the blockchain  transaction to determine a compliance status of the blockchain transaction with respect to the rule;))

Claim 4:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo and Walls do not expressly disclose, however, Sharma teaches:
the processor is further configured to verify that the format of the  International Organization for Standardization (ISO) 20022. (See Sharma, Par. 24 (In the system 100, the point of sale device 106 may be registered for storage in a blockchain associated with a blockchain network 108. The point of sale device 106 may be registered directly, or through an associated entity such as a merchant operating the point of sale device 106 or an acquiring institution 112, such as a financial institution that issues a transaction account used for receiving funds in payment transactions initiated by the point of sale device.), Par. 25 (The merchant-specific data may be provided to a node in the blockchain network 108.), Par. 26 (The blockchain may be a distributed ledger that is comprised of at least a plurality of blocks. Each block may include at least a block header and one or more data values.), Par. 31 (Verification may be performed by checking the blockchain data values stored in the blockchain for an occurrence of the merchant-specific data read from the point of sale device 106. If there is a blockchain data value that includes the merchant-specific data, which means that the point of sale device 106 was registered by an authorized entity, then the verification may be considered a success), Par. 50 (In step 316, the verification module 220 of the mobile communication device 102 may verify the authenticity of the point of sale device 106 by comparing the read merchant-specific data to the data included in the received blockchain data values and identifying a match with the merchant-specific data in one of the blockchain data values. In step 318, the transmitting device 224 of the mobile communication device 102 may electronically transmit the payment credentials stored in the memory 226 of the mobile communication device 102 to the point of sale device 106 following the successful verification of the authenticity of the point of sale device 106. In step 320, the point of sale device 106 may receive the payment credentials. In step 322, the point of sale device 106 may initiate a payment transaction that includes use of the payment credentials for funding of the payment transaction by the associated transaction account. Initiation of the payment transaction may include the submission of an authorization request to a payment network via payment rails associated therewith, where the authorization request is a specialty formatted data message formatting according to standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo and Walls discussed above, a step for verifying whether messaging format complies with ISO 20022 messaging standards, as taught by Sharma. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a step for a transfer of value between a sender and a receiver which complies with regulatory requirements. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value, verifying that it complies with messaging standards and recording the verification on a blockchain so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements and Sharma’s verifying compliance with ISO 20022 messaging standards, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo further teaches:
the processor is further configured to receive notice of a successful compliance verification of the transfer of value from the receiver, and in response, execute the transfer of value from the sender to the receiver via the blockchain of the blockchain network. (See Cuomo, Col. 6, lines 36 – 39 (A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 along with efforts to provide data needed to populate a dashboard 428.))

Claim 7:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo further teaches:
the processor is further configured to receive notice of a failed compliance verification of the transfer of value from the receiver, and in response, terminate the transfer of value from the sender to the receiver via the electronic payment network. (See Cuomo, Col. 6, lines 36 – 39 (A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 along with efforts to provide data needed to populate a dashboard 428.))

Claim 10:
Cuomo teaches:
A method comprising: capturing message content from an electronic message between a sender and receiver, wherein the captured message content comprises information about a transfer of  *  *  *  from the sender to the receiver via an electronic payment network;  IBM DOCKET NO.: P202000947US01(See Cuomo, Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  creating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

Page 66 of 69detecting a trigger for a compliance check within the captured message content; (See Cuomo, Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  creating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

Cuomo discloses transfers of products or services (Col. 3, lines 60 – 64) and identifying a financial figure and financial account from the transaction data (Fig. 5, Col. 6, lines 45 – 59).

Cuomo does not expressly disclose, however, Wall teaches:
a transfer of value (See Wall, Abstract, (A request for a funds transfer is received by a sending financial institution (Fl) located in a first country from a mobile network operator (MNO) for a recipient located in a second country. The sending FI receives a payment confirmation message that satisfies compliance with know your customer (KYC) information and anti -money laundering (AML) information requirements, and transmits a remittance confirmation message to the MNO.), Par. 37 (Also each FI operates to comply with KYC/ AML regulations, and thus stores a database 112 of information concerning its customers as required under KYC/ AML regulations.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo discussed above, a step for a transfer of value between a sender and a receiver which complies with regulatory requirements, as taught by Walls. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance and Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Cuomo and Walls do not expressly disclose, however, Sharma teaches:
verifying, via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; and (See Sharma, Par. 24 (In the system 100, the point of sale device 106 may be registered for storage in a blockchain associated with a blockchain network 108. The point of sale device 106 may be registered directly, or through an associated entity such as a merchant operating the point of sale device 106 or an acquiring institution 112, such as a financial institution that issues a transaction account used for receiving funds in payment transactions initiated by the point of sale device.), Par. 25 (The merchant-specific data may be provided to a node in the blockchain network 108.), Par. 26 (The blockchain may be a distributed ledger that is comprised of at least a plurality of blocks. Each block may include at least a block header and one or more data values.), Par. 31 (Verification may be performed by checking the blockchain data values stored in the blockchain for an occurrence of the merchant-specific data read from the point of sale device 106. If there is a blockchain data value that includes the merchant-specific data, which means that the point of sale device 106 was registered by an authorized entity, then the verification may be considered a success), Par. 50 (In step 316, the verification module 220 of the mobile communication device 102 may verify the authenticity of the point of sale device 106 by comparing the read merchant-specific data to the data included in the received blockchain data values and identifying a match with the merchant-specific data in one of the blockchain data values. In step 318, the transmitting device 224 of the mobile communication device 102 may electronically transmit the payment credentials stored in the memory 226 of the mobile communication device 102 to the point of sale device 106 following the successful verification of the authenticity of the point of sale device 106. In step 320, the point of sale device 106 may receive the payment credentials. In step 322, the point of sale device 106 may initiate a payment transaction that includes use of the payment credentials for funding of the payment transaction by the associated transaction account. Initiation of the payment transaction may include the submission of an authorization request to a payment network via payment rails associated therewith, where the authorization request is a specialty formatted data message formatting according to standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards.))
recording the message content and a result of the verification via a blockchain of the blockchain network. (See Sharma, Par. 32 (If the verification is successful, then the consumer 104 may proceed with a payment transaction with the point of sale device 106.), Par. 33(The blockchain may be used to store updates regarding point of sale devices 106.)) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo and Walls discussed above, a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain, as taught by Sharma. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a step for a transfer of value between a sender and a receiver which complies with regulatory requirements. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value, verifying that it complies with messaging standards and recording the verification on a blockchain so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements and Sharma’s verifying compliance with messaging standards and recording the verification on a blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo further teaches:
the detecting comprises detecting a conversational state from the captured message content which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance.  (See Cuomo, Col. 10, lines 5 – 16  (identify a regulatory obligation included in the extracted obligation data that is related to the blockchain transaction based on the values describing the asset of the transaction attributes, and transform the values describing the asset of the transaction attributes and the identified regulatory obligation into a rule based on syntax of the identified regulatory obligation and execute the rule with respect to the blockchain  transaction to determine a compliance status of the blockchain transaction with respect to the rule;))

Claim 13:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo and Walls do not expressly disclose, however, Sharma teaches:
verifying that the format of the electronic message and the header of the electronic message are compliant with header requirements and format requirements of International Organization for Standardization (ISO) 20022.  (See Sharma, Par. 24 (In the system 100, the point of sale device 106 may be registered for storage in a blockchain associated with a blockchain network 108. The point of sale device 106 may be registered directly, or through an associated entity such as a merchant operating the point of sale device 106 or an acquiring institution 112, such as a financial institution that issues a transaction account used for receiving funds in payment transactions initiated by the point of sale device.), Par. 25 (The merchant-specific data may be provided to a node in the blockchain network 108.), Par. 26 (The blockchain may be a distributed ledger that is comprised of at least a plurality of blocks. Each block may include at least a block header and one or more data values.), Par. 31 (Verification may be performed by checking the blockchain data values stored in the blockchain for an occurrence of the merchant-specific data read from the point of sale device 106. If there is a blockchain data value that includes the merchant-specific data, which means that the point of sale device 106 was registered by an authorized entity, then the verification may be considered a success), Par. 50 (In step 316, the verification module 220 of the mobile communication device 102 may verify the authenticity of the point of sale device 106 by comparing the read merchant-specific data to the data included in the received blockchain data values and identifying a match with the merchant-specific data in one of the blockchain data values. In step 318, the transmitting device 224 of the mobile communication device 102 may electronically transmit the payment credentials stored in the memory 226 of the mobile communication device 102 to the point of sale device 106 following the successful verification of the authenticity of the point of sale device 106. In step 320, the point of sale device 106 may receive the payment credentials. In step 322, the point of sale device 106 may initiate a payment transaction that includes use of the payment credentials for funding of the payment transaction by the associated transaction account. Initiation of the payment transaction may include the submission of an authorization request to a payment network via payment rails associated therewith, where the authorization request is a specialty formatted data message formatting according to standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo and Walls discussed above, a step for verifying whether messaging format complies with ISO 20022 messaging standards, as taught by Sharma. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a step for a transfer of value between a sender and a receiver which complies with regulatory requirements. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value, verifying that it complies with messaging standards and recording the verification on a blockchain so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements and Sharma’s verifying compliance with ISO 20022 messaging standards, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo further teaches:
receiving notice of a successful compliance verification of the transfer of value from the receiver, and in response, execute the transfer of value from the sender to the receiver via the blockchain of the blockchain network. (See Cuomo, Col. 6, lines 36 – 39 (A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 along with efforts to provide data needed to populate a dashboard 428.))

Claim 16:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo further teaches:
receiving notice of a failed compliance verification of the transfer of value from the receiver, and in response, terminating the transfer of value from the sender to the receiver via the electronic payment network. (See Cuomo, Col. 6, lines 36 – 39 (A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 along with efforts to provide data needed to populate a dashboard 428.))

Claim 19:
Cuomo teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: capturing message content from an electronic message between a sender and receiver, wherein the captured message content comprises information about a transfer of  * * *  from the sender to the receiver via an electronic payment network; (See Cuomo, Col. 2, lines 4 – 9 (An embodiment may include a non-transitory computer readable storage medium configured to store instructions that when executed causes a processor to perform  …  identifying transaction data from one or more blockchain transactions …), Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  creating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

detecting a trigger for a compliance check within the captured message content; (See Cuomo, Col. 6, lines 45 - 54 (The method 500 may include extracting obligation data from one or more of documents and rules 512, identifying transaction data from one or more blockchain transactions 514,  creating one or more transaction contexts based on the transaction data 516, comparing the obligation data to the transaction data to identify whether the one or more transaction contexts are subject to the obligation data 518, and creating a notification comprising a current compliance status between the transaction contexts and the obligation data 522.), Col. 3, lines 60 – 64 (Any transfers, sales, etc., of products or services can quickly be recognized, identified by context (i.e., industry, business entities, international/national, etc.), and then those contexts can be matched to relevant regulations for compliance determinations.))

Cuomo discloses transfers of products or services (Col. 3, lines 60 – 64) and identifying a financial figure and financial account from the transaction data (Fig. 5, Col. 6, lines 45 – 59).

Cuomo does not expressly disclose, however, Wall teaches:
a transfer of value (See Wall, Abstract, (A request for a funds transfer is received by a sending financial institution (Fl) located in a first country from a mobile network operator (MNO) for a recipient located in a second country. The sending FI receives a payment confirmation message that satisfies compliance with know your customer (KYC) information and anti -money laundering (AML) information requirements, and transmits a remittance confirmation message to the MNO.), Par. 37 (Also each FI operates to comply with KYC/ AML regulations, and thus stores a database 112 of information concerning its customers as required under KYC/ AML regulations.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo discussed above, a step for a transfer of value between a sender and a receiver which complies with regulatory requirements, as taught by Walls. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance and Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Cuomo and Walls do not expressly disclose, however, Sharma teaches:
verifying, via a blockchain network that is remote from the electronic payment network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; and (See Sharma, Par. 24 (In the system 100, the point of sale device 106 may be registered for storage in a blockchain associated with a blockchain network 108. The point of sale device 106 may be registered directly, or through an associated entity such as a merchant operating the point of sale device 106 or an acquiring institution 112, such as a financial institution that issues a transaction account used for receiving funds in payment transactions initiated by the point of sale device.), Par. 25 (The merchant-specific data may be provided to a node in the blockchain network 108.), Par. 26 (The blockchain may be a distributed ledger that is comprised of at least a plurality of blocks. Each block may include at least a block header and one or more data values.), Par. 31 (Verification may be performed by checking the blockchain data values stored in the blockchain for an occurrence of the merchant-specific data read from the point of sale device 106. If there is a blockchain data value that includes the merchant-specific data, which means that the point of sale device 106 was registered by an authorized entity, then the verification may be considered a success), Par. 50 (In step 316, the verification module 220 of the mobile communication device 102 may verify the authenticity of the point of sale device 106 by comparing the read merchant-specific data to the data included in the received blockchain data values and identifying a match with the merchant-specific data in one of the blockchain data values. In step 318, the transmitting device 224 of the mobile communication device 102 may electronically transmit the payment credentials stored in the memory 226 of the mobile communication device 102 to the point of sale device 106 following the successful verification of the authenticity of the point of sale device 106. In step 320, the point of sale device 106 may receive the payment credentials. In step 322, the point of sale device 106 may initiate a payment transaction that includes use of the payment credentials for funding of the payment transaction by the associated transaction account. Initiation of the payment transaction may include the submission of an authorization request to a payment network via payment rails associated therewith, where the authorization request is a specialty formatted data message formatting according to standards governing the exchange of financial transaction messages, such as the International Organization of Standardization's ISO 8583 or ISO 20022 standards.))
recording the message content and a result of the verification via a blockchain of the blockchain network. (See Sharma, Par. 32 (If the verification is successful, then the consumer 104 may proceed with a payment transaction with the point of sale device 106.), Par. 33(The blockchain may be used to store updates regarding point of sale devices 106.)) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo and Walls discussed above, a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain, as taught by Sharma. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a step for a transfer of value between a sender and a receiver which complies with regulatory requirements. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value, verifying that it complies with messaging standards and recording the verification on a blockchain so as to broaden the use of his system to evaluating regulatory compliance of transfers of value. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Walls’ transfer of value between a sender and a receiver which complies with regulatory requirements and Sharma’s verifying compliance with messaging standards and recording the verification on a blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Cuomo, Walls and Sharma teach and every element of Claim 19 above.
Cuomo further teaches:
the detecting comprises detecting a conversational state from the captured message content which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance. (See Cuomo, Col. 10, lines 5 – 16  (identify a regulatory obligation included in the extracted obligation data that is related to the blockchain transaction based on the values describing the asset of the transaction attributes, and transform the values describing the asset of the transaction attributes and the identified regulatory obligation into a rule based on syntax of the identified regulatory obligation and execute the rule with respect to the blockchain  transaction to determine a compliance status of the blockchain transaction with respect to the rule;))

Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Cuomo et al., US 10,984,483 B2, (“Cuomo”), in view of Walls et al., US 2013/0282585 A1,  (“Walls”), in further view of Sharma et al., US 2021/00565557 A1, (“Sharma”), in further view of Shahin et al., US 2021/0184863 A1, (“Shahin”).

Claim 3:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo does not expressly disclose, however, Shahin teaches:
the processor is further configured to verify a signature of the sender which is attached to the electronic message based on predefined signatures. (See Shahin, Par. 53 (In one embodiment, the transaction data may include the transaction hash. In some embodiments, the first digital certificate, second digital certificate, and third  digital certificate may be digital signatures generated by signing the transaction hash using an electronic certificate or private key. In some embodiments, the method 400 may further include monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel. In a further embodiment, the method 400 may even further include transmitting, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, wherein the one or more communication messages are monitored in compliance with the regulatory oversight of the regulatory node.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for verifying the signature of a sender, as taught by Shahin. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and verifying the signature of a sender so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Shahin’s step for verifying the signature of a sender, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo does not expressly disclose, however, Shahin teaches:
the processor is further configured to sign the electronic message with a unique signature in response to successful verification.  (See Shahin, Par. 53 (In one embodiment, the transaction data may include the transaction hash. In some embodiments, the first digital certificate, second digital certificate, and third  digital certificate may be digital signatures generated by signing the transaction hash using an electronic certificate or private key. In some embodiments, the method 400 may further include monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel. In a further embodiment, the method 400 may even further include transmitting, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, wherein the one or more communication messages are monitored in compliance with the regulatory oversight of the regulatory node.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for verifying the signature of a sender, as taught by Shahin. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and verifying the signature of a sender so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Shahin’s step for verifying the signature of a sender, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo does not expressly disclose, however, Shahin teaches:
verifying a signature of the sender which is attached to the electronic message based on predefined signatures.  (See Shahin, Par. 53 (In one embodiment, the transaction data may include the transaction hash. In some embodiments, the first digital certificate, second digital certificate, and third  digital certificate may be digital signatures generated by signing the transaction hash using an electronic certificate or private key. In some embodiments, the method 400 may further include monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel. In a further embodiment, the method 400 may even further include transmitting, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, wherein the one or more communication messages are monitored in compliance with the regulatory oversight of the regulatory node.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for verifying the signature of a sender, as taught by Shahin. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and verifying the signature of a sender so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Shahin’s step for verifying the signature of a sender, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo does not expressly disclose, however, Shahin teaches:
signing the electronic message with a unique signature in response to successful verification.  (See Shahin, Par. 53 (In one embodiment, the transaction data may include the transaction hash. In some embodiments, the first digital certificate, second digital certificate, and third  digital certificate may be digital signatures generated by signing the transaction hash using an electronic certificate or private key. In some embodiments, the method 400 may further include monitoring, by the processing server, one or more communication messages exchanged between the first computing system and the second computing system using the secure communication channel. In a further embodiment, the method 400 may even further include transmitting, by the transmitter of the processing server, the monitored one or more communication messages to the regulatory node, wherein the one or more communication messages are monitored in compliance with the regulatory oversight of the regulatory node.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for verifying the signature of a sender, as taught by Shahin. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and verifying the signature of a sender so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Shahin’s step for verifying the signature of a sender, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being anticipated by Cuomo et al., US 10,984,483 B2, (“Cuomo”), in view of Walls et al., US 2013/0282585 A1,  (“Walls”), in further view of Sharma et al., US 2021/00565557 A1, (“Sharma”), in further view of  De Cremer et al., US 2020/0211135 A1, (“De Cremer”).

Claim 5:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo does not expressly disclose, however, De Cremer teaches:
the processor is further configured to determine whether an XML injection has occurred within the electronic message based on a comparison of the captured message content to syntax stored within an XML library. (See De Cremer, Par. 36 (One type of error may be associated with XML injection. The management platform 103 is configured to identify a type of at least one of the one or more errors identified in the computer readable code and compare the type of the at least one of the one or more errors identified in the computer readable code with one or more properties associated with the training sequence. In some embodiments, a property associated with the training sequence corresponds to the information indicative of a training sequence stored in database 105.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for comparing an XML message with properties stored in a database, as taught by De Cremer. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing and verifying obligation data and transaction messaging data relating to transfers for value on blockchain and comparing an XML message with properties stored in a database so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and De Cremer’s step for comparing an XML message with properties stored in a database, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo does not expressly disclose, however, De Cremer teaches:
determining whether an XML injection has occurred within the electronic message based on a comparison of the captured message content to syntax stored within an XML library. (See De Cremer, Par. 36 (One type of error may be associated with XML injection. The management platform 103 is configured to identify a type of at least one of the one or more errors identified in the computer readable code and compare the type of the at least one of the one or more errors identified in the computer readable code with one or more properties associated with the training sequence. In some embodiments, a property associated with the training sequence corresponds to the information indicative of a training sequence stored in database 105.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for comparing an XML message with properties stored in a database, as taught by De Cremer. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing and verifying obligation data and transaction messaging data relating to transfers for value on blockchain and comparing an XML message with properties stored in a database so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and De Cremer’s step for comparing an XML message with properties stored in a database, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being anticipated by Cuomo et al., US 10,984,483 B2, (“Cuomo”), in view of Walls et al., US 2013/0282585 A1,  (“Walls”), in further view of Sharma et al., US 2021/00565557 A1, (“Sharma”), in further view of  Fukuda, US 2020/0065523A1, (“Fukuda”).

Claim 8:
Cuomo, Walls and Sharma teach and every element of Claim 1 above.
Cuomo does not expressly disclose, however, Fukuda teaches:
the processor is further configured to identify a sensitive data value within the captured message content, and replace the sensitive data value with a non-sensitive proxy value. (See Fukuda, Par. 57 (The filtering process unit 54 replaces the sensitive information character string included in the chat data subject to filtering by a character string that anonymizes the sensitive information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for filtering and anonymizing sensitive information, as taught by Fukuda. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and filtering and anonymizing sensitive information so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Fukuda’s step for filtering and anonymizing sensitive information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Cuomo, Walls and Sharma teach and every element of Claim 10 above.
Cuomo does not expressly disclose, however, Fukuda teaches:
identifying a sensitive data value within the captured electronic message content, and replacing the sensitive data value with a non-sensitive proxy value. (See Fukuda, Par. 57 (The filtering process unit 54 replaces the sensitive information character string included in the chat data subject to filtering by a character string that anonymizes the sensitive information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Cuomo, Walls and Sharma discussed above, a step for filtering and anonymizing sensitive information, as taught by Fukuda. Cuomo teaches a system for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance. Walls teaches a transfer of value between a sender and a receiver which complies with regulatory requirements. Sharma teaches a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain. It would have been obvious for Cuomo to combine in his system, a step for comparing obligation data and transaction data on blockchain relating to transfers for value and filtering and anonymizing sensitive information so as to broaden and make more secure the use of his system for evaluating regulatory compliance of transfers. Since the claimed invention is merely a combination of old elements, Cuomo’s use of for identifying and comparing obligation data and transaction data on blockchain for regulatory compliance, Wall’s transfer of value between a sender and a receiver which complies with regulatory requirements, Sharma’s a step for verifying whether messaging format complies with messaging standards and recording verification on a blockchain and Fukuda’s step for filtering and anonymizing sensitive information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/11/2022